Case 17-20934   Doc 206   Filed 02/14/19 Entered 02/14/19 13:23:43   Desc Main
                           Document     Page 1 of 4
Case 17-20934   Doc 206   Filed 02/14/19 Entered 02/14/19 13:23:43   Desc Main
                           Document     Page 2 of 4
Case 17-20934   Doc 206   Filed 02/14/19 Entered 02/14/19 13:23:43   Desc Main
                           Document     Page 3 of 4
Case 17-20934   Doc 206   Filed 02/14/19 Entered 02/14/19 13:23:43   Desc Main
                           Document     Page 4 of 4
